Citation Nr: 1512552	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-01 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected chronic obstructive pulmonary disorder (COPD), evaluated as 10 percent disabling from February 18, 1997 to January 14, 2011, and as 60 percent disabling from January 15, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted a claim for service connection for a respiratory disorder in February 1997.  He was granted service connection and awarded a 10 percent disability rating for COPD by way of the March 2009 rating decision.  The effective date of the grant of service connection and the 10 percent rating was from the date of the claim, February 18, 1997.  The Veteran perfected his appeal of a rating in excess of 10 percent in December 2009. 

The Veteran's disability rating was increased to 60 percent, effective from January 15, 2011, by way of a rating decision dated in February 2011.  The Veteran, through his attorney, disagreed with the effective date assigned for the 60 percent rating and also contended that the COPD disability warranted a rating in excess of 60 percent.

The Board notes that the RO issued a statement of the case (SOC) in regard to an earlier effective date in November 2011.  The issue of a rating in excess of 60 percent was addressed in a supplemental statement of the case (SSOC) that was also issued in November 2011.  The Veteran, through his attorney, perfected an appeal of the earlier effective date issue in December 2011.

As the current appeal emanates from the Veteran's disagreement with the initial rating of the 10 percent assigned following the grant of service connection for his COPD, the Board has characterized the claim for staged ratings.  "[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999), quoting AB v. Brown, 6 Vet. App. 35, 38 (1993).
In July 2012, the Board remanded the matter of higher initial ratings for COPD for additional development.  Unfortunately, for the reason discussed below, an additional remand is warranted.  

Also, in a January 2014 rating decision, entitlement to a TDIU was denied.   In January 2015, a timely notice of disagreement with this decision was received from the Veteran's attorney.  While a separate appeal has not yet been perfected, the TDIU issue is part and parcel of the perfected appeal as to the initial ratings assigned for COPD (as the Veteran is seeking a TDIU due to his service-connected COPD disability).  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that in a May 2014 rating decision the Veteran was provided with notice that his rating for COPD of 60 percent was proposed to be decreased to 30 percent.  In July 2014, the Veteran filed a Notice of Disagreement (NOD) which disagreed with the proposed reduction.   As a proposed reduction is not a final decision, there can be no NOD, and so the issue is not in appellate status.
 
The Board has reviewed the Veteran's physical claims files and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's July 2012 remand instructions requested that the AOJ ensure that outstanding VA records, at least from the date of claim in February 1997 to the present time, are obtained and associated with his physical VA claims folder and/or his Virtual VA file.   It was specifically noted that the Board was particularly interested in records of any pulmonary function tests (PFTs) conducted at the VA Medical Center (VAMC) in Kansas City, Missouri in 2001 and 2003.

VA medical records, that included PFTs from February 2009 to the present were obtained and associated with the Virtual VA claims file.  However, PFTs from 2001 and 2003 were not obtained, nor is there any indication that such records are unavailable.  In this regard, a May 2013 deferred rating specifically notes that such records were not specifically requested and that such action must be undertaken, and if a negative reply was received that such would need to be noted in the file.  However, it does not appear that appropriate actions were undertaken to specifically obtain 2001 and 2003 PFT results.  Furthermore, additional VA medical records from June 2004 indicate that PFTs were performed in the VA pulmonary clinic.  However, PFT testing results from June 2004 are not associated with the claims file or the Virtual VA or VBMS file.  As all of these findings are pertinent to the issue of initial higher ratings for COPD on appeal, an additional remand is warranted to obtain all outstanding PFT results from 1997 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that outstanding VA records, consisting of PFTs conducted at the VA Medical Center (VAMC) in Kansas City, Missouri in 2001, 2003, and 2004, are associated with the record.  If any PFT results from 2001, 2003, and 2004 are unavailable, a notation of that finding should be associated with the record.  

2.  Then, readjudicate the claims for higher initial disability ratings for COPD and for a TDIU. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

